DISSENTING OPINION BY
Judge LEAVITT.
Respectfully, I dissent. I would affirm the conclusion of the administrative law judges that PPL Electric’s (PPL) plan to place a new transmission line across the Susquehanna River in a pristine location is not necessary for the “service, accommodation, convenience or safety of the public.” 15 Pa.C.S. § 1511(c). In any case, PPL’s proposal to degrade the environment in this way does not, in my view, satisfy the test set forth in Payne v. Kassab, 11 Pa.Cmwlth. 14, 312 A.2d 86, 94 (1973) for evaluating the environmental impact of a project, which is subject to regulation by the Public Utility Commission.1
PPL’s proposed eleven-mile long 69 kV transmission line, known as thé Richfield-Dalmatia Line, will cross the Susquehanna River in Juniata County to connect two existing 69 kV transmission lines. A number of property owners (Protestants) objected to PPL’s plan to install these large and unsightly transmission lines on their land. In addition, consumers and citizens testified in opposition. One witness, a fishing guide, noted that the power line crossing would despoil a beautiful part of the river:
Hunting and fishing are multi-million dollar industries for the state, and one of *268the serious problems facing these industries are loss of habitat. Another power line crossing will mean loss of habitat, plus another scar upon the land.
ALJs’ Recommended Decision at 31 (quoting from page 54 of the transcript).2 Another witness noted that there already exists a river crossing one mile north of the proposed crossing that should have been used. Id. Other witnesses testified about the loss of agricultural land. Id.
Ironically, the ALJs did not disapprove PPL’s project because of its environmental degradation. Indeed, the ALJs held that because a 69 kV transmission line is not a “high voltage” line, it is not governed by the Public Utility Commission’s regulation at 52 Pa.Code §§ 57.1-57.77, and, thus, Payne v. Kassab did not apply. The Commission adopted this holding of the ALJs.3
This regulation was adopted to implement Article I, Section 27 of the Pennsylvania Constitution. There is no rationale for not including a 69 kV transmission line within the ambit regulation because it will have the same negative impact on the environment as a high-voltage transmission line. It will involve clearing a wide swath of land and leave in its place unsightly transmission poles and lines. Article 1, Section 27, known as the Environmental Rights Amendment, states:
The people have a right to clean air, pure water, and to the preservation of the natural, scenic, historic and esthetic values of the environment. Pennsylvania’s public natural resources are the common property of all the people, including generations yet to come. As trustee of these resources, the Commonwealth shall conserve and maintain them for the benefit of all the people.
Pa. Const, art. I, § 27. Nothing in this constitutional amendment supports the arbitrary line drawn by the Public Utility Commission between high voltage transmission lines and 69 kV transmission lines. In short, before approving the Richfield-Dalmatia Line, the Commission should have required PPL to show that its new line satisfied Payne v. Kassab.
The Commission issued its adjudication before the issuance of Robinson Township v. Pennsylvania Public Utility Commission, 623 Pa. 564, 83 A.3d 901, 952 (2013). In Robinson Township, a plurality of our ' Supreme Court explained that the Environmental Rights Amendment requires “each branch of government to consider in advance of proceeding the environmental effect of. any proposed action [on the environment].” Additionally, the Supreme Court stated that “economic development cannot take place at the expense of an unreasonable degradation of the environment.” Id. at 954.
The Supreme Court in Robinson Township explained that this Court’s test established in Payne v. Kassab applies to cases involving a “failure to comply with statutory standards enacted to advance Section 27 interests.” Id. at 967. The Supreme Court suggested that the constitutional duties of executive agencies should not be dependent upon legislative enactments or quasi-legislative regulations, such as the one applicable to high voltage transmission lines. Id.
PPL’s project is not being undertaken because of a projected need increased demand for service but, rather, to allow PPL to satisfy its own self-imposed guidelines on reliability. Notably, PPL invokes these guidelines on a selective basis. This is not *269“need” within the meaning of the Public Utility Code. PPL acknowledges that the Richfield-Dalmatia Line will not prevent outages caused by bad weather but, at most, will speed up restoration of service. The risk of future outages will be increased by the fact that there will be 11.54 additional miles of transmission lines exposed to weather. I agree with Protestants that PPL does not need the transmission tie line to provide reliable service and that Protestants’ proposed alternatives for improving reliability were rejected by the Commission without a sound basis. Those alternatives would advance the rights of the people under Article I, Section 27 of the Pennsylvania Constitution.
For these reasons, I would reverse.
Judge McCULLOUGH joins in the dissent.

. In Payne, citizens of the City of Wilkes-Barre along with several students attending Wilkes-Barre College sought to prevent a street widening project. The project required the taking of approximately one-half acre of land from the River Common, which was essentially a local park. This Court determined that the project complied with the applicable environmental regulatory statute, that reasonable efforts were made to minimize the environmental impact, and that the public benefit from the project outweighed the environmental harm.


. Page 54 of the transcript is not part of the reproduced record.


. Protestants did not raise this issue in its appeal to this Court, and I acknowledge this cannot be a basis for reversal. The error was the Commission's conclusion that the new line was needed, an error that will have a negative and lasting impact on Pennsylvania's natural resources.